Citation Nr: 1749367	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  14-04 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen the issue of whether the character of the appellant's discharge is a bar to Department of Veterans Affairs (VA) benefits, including health care under Chapter 17, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel



INTRODUCTION

The appellant served in the U.S. Army from February 1968 to October 1972 and was discharged under other than honorable conditions.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which affirmed January 1985 and October 2001 decisions that the appellant was not eligible for VA benefits because the character of his discharge was considered dishonorable for VA purposes.  This matter was remanded by the Board in July 2015.  A Supplemental Statement of the Case (SSOC) was issued in August 2016.

As noted in the July 2015 Board remand, the appellant properly designated North Carolina Division of Veterans Affairs as his representative in September 2014, thus revoking previous representation by an attorney.  Upon receipt of additional correspondence and argument by the attorney in December 2014, the RO requested clarification of representation from the appellant at his address of record.  Such letter informed the appellant that, if no response was received, VA will assume that he wished to remain represented by North Carolina Division of Veterans Affairs.  In February 2015, the RO received a response from the appellant in which he addressed the merits of his claim but not representation.  Therefore, the Board will proceed with the appeal with the appellant represented by the North Carolina Division of Veterans Affairs.  

A review of the record shows that the RO has substantially complied with all remand instructions.  The appellant and his representative have not contended otherwise.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  In January 1985, the RO determined that the appellant's discharge from active service was issued under conditions which constitute a bar to the payment of VA benefits.  The appellant was duly notified of this determination and his appellate rights, but did not appeal, nor was new and material evidence received within the following year.

2.  In October 2001, the RO determined that the appellant's active service did not entitle him to VA benefits due to the character of discharge.  The appellant was duly notified of this determination and his appellate rights, but did not appeal, nor was new and material evidence received within the following year.

3.  Evidence received since the final October 2001 decision relates to an unestablished fact necessary to substantiate the claim and, presuming its credibility, raises a reasonable possibility of substantiating that the appellant is eligible for the payment of VA benefits.

4.  In October 1972, the appellant received an undesirable discharge in lieu of court martial.

5.  The appellant's actions resulting in undesirable discharge constituted willful and persistent misconduct.

6.  The appellant was not insane at the time he committed the offenses that led to his discharge.

7.  The appellant was granted an upgrade of discharge to general under honorable conditions under the Department of Defense Special Discharge Review Panel in July 1977.

8.  The Army Discharge Review Board, established under the provisions of 10 U.S.C.A. § 1553, unanimously voted not to affirm the upgraded general discharge awarded by the Special Discharge Review Panel in May 1979.




CONCLUSIONS OF LAW

1.  The January 1985 decision that the appellant's character of discharge was a bar to the payment of VA benefits is final. 38 U.S.C. § 4005(c) (1982) (currently 38 U.S.C.A. § 7105 (West 2014)); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1984) (currently 38 C.F.R. §§ 3.104, 3.158, 20.1103 (2016)).

2.  The October 2001 determination that the appellant's character of discharge was a bar to the payment of VA benefits is final. 38 U.S.C.A.§ 7105(c) (West 1991) (currently 38 U.S.C.A. § 7105 (West 2014)); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000) (currently 38 C.F.R. §§ 3.104, 3.158, 20.1103 (2016)).

3.  New and material evidence has been received to warrant reopening the claim as to whether the appellant is eligible for the payment of VA benefits.  38 U.S.C.A. § 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  The character of the appellant's discharge is a bar to his receipt of VA benefits, other than health care under Chapter 17, Title 38, United States Code.  38 U.S.C.A. §§ 101(2), 5303(a) (West 2014); 38 C.F.R. §§ 3.1, 3.12 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes that the appellant was not provided a medical examination and no medical opinion was obtained with regard to whether the appellant was insane at the time of his AWOL.  VA is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  Although it was contended in the January 2014 substantive appeal that a medical opinion was requested regarding whether the appellant was insane at the time of his AWOL because VA cannot determine whether there was any evidence of insanity without obtaining a medical opinion, the appellant has not presented the requisite competent evidence that he was insane at the time of the AWOL which led to his discharge.  Zang v. Brown, 8 Vet. App. 246, 254 (1995).  The burden is on the appellant to submit competent medical evidence that he was insane at the time of his offenses.  Stringham v. Brown, 8 Vet. App. 445, 449 (1995).  Neither the appellant nor his attorney is competent to provide testimony regarding his psychiatric state, to include whether he was insane.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

There is no competent evidence that the appellant was insane during his AWOL.  Rather, as discussed below, the contemporaneous medical evidence of record, including the appellant's discharge examination report, is negative for any mental health symptoms, either as observations or complaints.  The Board finds that these more contemporaneous records are entitled to greater probative weight than the appellant's new assertion of insanity, more than 40 years following separation.  Under these circumstances, an examination or medical opinion is not warranted.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).  

Neither the appellant nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


II.  Applicable Law

	A.  New and Material Evidence

Generally, where evidence requested in connection with an original claim or a claim to reopen is not furnished within 1 year after the date of request, the claim will be considered abandoned.  After the expiration of 1 year, further action will not be taken unless a new claim is received.  Furthermore, should the right to benefits be finally established, benefits based on such evidence shall commence not earlier than the date of filing the new claim.  38 C.F.R. § 3.158.

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  See 38 U.S.C.A. § 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

For claims such as this one, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

	B.  Character of Discharge

A person seeking VA benefits must first establish that the former service member upon whose service such benefits are predicated has attained the status of veteran.  Aguilar v. Derwinski, 2 Vet. App. 21 (1991); Holmes v. Brown, 10 Vet. App. 38, 40 (1997).

A veteran is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

There are two types of character of discharge bars to establishing entitlement to VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory bars delineated at 38 C.F.R. § 3.12(d).

In pertinent part, statutory bars to establishing entitlement to VA benefits include a discharge under other than honorable conditions issued as a result of an absence without leave (AWOL) for a continuous period of at least 180 days, unless there are compelling circumstances to warrant the prolonged absence.  38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(6).  Regulatory bars include a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  38 C.F.R. § 3.12(d).

Insanity is a defense to character of discharge bars, whether statutory or regulatory.  See 38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed from the accepted standards of the community to which by birth and education he belongs as to the lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354.  Although insanity need not be causally connected to the misconduct which led to the discharge, it must be concurrent with that misconduct and requires competent medical evidence to establish a diagnosis.  See Beck v. West, 13 Vet. App. 535, 539 (2000); Zang v. Brown, 8 Vet. App. 246, 254-255 (1995); 38 C.F.R. § 3.354(a).  When determining whether a former service member was insane at the time of a committed offense, the rating agency will "base its decision on all the evidence procurable relating to the period involved."  38 C.F.R. § 3.354(b).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.


III.  Analysis

	A.  New and Material Evidence

In January 1985, the RO notified the appellant that his discharge from active service was issued under conditions which constitute a bar to the payment of VA benefits.  The January 1985 letter included notification of the appellant's appellate rights, but he did not perfect an appeal within the applicable time period, nor was new and material evidence received within one year of the letter.  Thus, the determination is final.  

In October 2001, the RO notified the appellant that his active service did not entitle him to VA benefits due to the character of discharge.  The October 2001 letter included notification of the appellant's appellate rights, but he did not perfect an appeal within the applicable time period, nor was new and material evidence received within one year of the letter.  Thus, the determination is final.  

Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board has therefore reviewed the entire record, with particular attention to the additional evidence received since the last final decision in October 2001.  This evidence includes the contention in the January 2014 substantive appeal that the appellant was insane at the time of his AWOL.

This evidence is new, as the evidence before the RO at the time of its October 2001 determination did not include such a claim of insanity.  Further, it is material, as it relates to an unestablished fact necessary to substantiate the claim.  The appellant's claim was denied in part because there was no evidence, and the appellant did not previously contend, that he was insane at the time of his AWOL.

The Board finds that this additional evidence, when presumed credible, relates to unestablished facts necessary to substantiate the claim.  Under these circumstances, the Board finds that new and material evidence has been presented.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Accordingly, the Board finds that the appellant's previously denied claim as to whether the character of his discharge is a bar to the payment VA benefits is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

	B.  Character of Discharge

		1.  Evidence

The appellant served as a U.S. Army vehicle mechanic, including service in the Republic of Vietnam from August 1968 to October 1970.  He was assigned to armor and signal battalions and was awarded the Bronze Star Medal for meritorious service prior to two periods of prolonged unauthorized absence.  

The appellant enlisted in the Army for three years, beginning February 16, 1968.  He reenlisted prior to completion of this commitment and prior to his periods of AWOL.  A September 1979 VA administrative decision determined that the appellant's tour in Vietnam could not be considered honorable for VA purposes because his first AWOL period, from November 27, 1970, to January 12, 1971, occurred prior to completion of his original three-year commitment.

The appellant contended in a May 2012 Notice of Disagreement and a February 2015 statement that, upon return from Vietnam in November 1970, he began experiencing symptoms of PTSD, which caused him to desert his duty station.  

Upon return from extended service in Southeast Asia in November 1970, the appellant was assigned to a heavy equipment maintenance company at Fort Hood, Texas.  The appellant was AWOL from this duty station in Texas from November 27, 1970, to January 12, 1971, and from February 17, 1971, to October 16, 1972, a total of approximately 660 days.  After 30 days' absence in the second period, he was declared a deserter.  He was charged with a violation of Article 86 of the Uniformed Code of Military Justice for the second period of AWOL.  

On October 17, 1972, the appellant submitted a voluntary request for a discharge for the good of the service under Chapter 10 of Army Regulation 635-200.  In an October 24, 1972, forwarding endorsement, the appellant's commanding officer noted that the appellant stated that he went AWOL because he was not ordered to the military flight school for which he reenlisted and because he had domestic problems.  The commanding general approved the request, and the appellant received an undesirable discharge in lieu of court martial effective October 27, 1972.

Service treatment records are negative for any mental health symptoms, diagnoses, or treatment.  In October 1972, the appellant underwent a discharge physical examination.  The appellant denied any mental health symptoms including depression, memory, sleeplessness, or nervous trouble.  No psychiatric abnormalities were noted by the examining physician.  

In April 1977, the appellant applied for an upgraded character of discharge under the provisions of the Department of Defense (DOD) Discharge Review Program (Special), and in July 1977, the Special Discharge Review Panel granted an upgrade of discharge to general under honorable conditions. 

However, in May 1979, the Army Discharge Review Board (ADRB), established under the provisions of 10 U.S.C.A. § 1553, reviewed the action taken in July 1977.  The ADRB took note of the appellant's wartime service, offenses, advice by counsel, voluntary good of service request, and action by the general court martial convening authority.  The ADRB noted that none of the areas of discretion applied, including "Vietnam Syndrome," racial discrimination, personal problems, or harshness of the action compared to the offense.  The ADRB noted that the appellant expressed dissatisfaction with the Army's failure to send him to Warrant Officer flight training and that this training was not a commitment made at the time of his reenlistment.  Rather, only variable reenlistment bonus and MOS consistent with his duties at the time was offered.  The board of five senior officers unanimously found that the appellant's lengthy absences of approximately 655 days of lost time outweighed the positive aspect of his service and voted not to affirm the upgraded general discharge awarded by the SDRP. 

In a February 2015 statement, the appellant noted that he had experienced flashbacks and nightmares since coming under mortar attack in Vietnam which had "corrupted [his] thinking" and caused him to "act the way [he] did" prior to his discharge.  

A July 2014 VA clinical note states that the current working diagnosis was PTSD and major depression, severe, not psychotic.  A December 2014 VA clinical note states that the appellant took Sertraline HCL daily for PTSD and depression.

In February 2016, lay statements from the appellant and his ex-wife, which detail observed symptoms which they attribute to PTSD, and a copy of a Yale Law School story regarding recent character of discharge upgrades for Vietnam-era veterans were received.  The appellant's ex-wife detailed her observations of the appellant being humble and non-violent prior to his service in Vietnam, and abusing alcohol, being violent, and being mentally and physically abusive upon his return.  The appellant reported that he believed the reenlistment officer took advantage of him and lied to get him to reenlist, including promising that the appellant would get to go to Germany to go to school for aviation mechanics.

      2.  Whether the appellant's discharge is a bar to VA benefits

After carefully reviewing the record, the Board finds that the character of the appellant's discharge is a bar to his receipt of VA benefits, including health care under Chapter 17, Title 38, United States Code.

The appellant's service personnel records delineate two extended periods of absence without leave (AWOL), for a total of approximately 660 days.  In October 1972, the appellant submitted a voluntary request for a discharge for the good of the service under Chapter 10 of Army Regulation 635-200.  The request was approved; and he received an undesirable discharge in lieu of court martial, effective October 27, 1972. 

The appellant is statutorily barred from establishing entitlement to VA benefits because of his AWOL for a continuous period of greater than 180 days.  There are no compelling circumstances to warrant such prolonged absence.  38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(6).  

In reaching its decision, the Board has considered the appellant's contentions that his bad conduct during service was prompted by his displeasure that he had been told he would be sent to flight school in exchange for reenlisting.  However, there is no indication from the appellant's military personnel record that being sent to flight school was a condition of his reenlistment.  The May 1979 Army Discharge Review Board also noted that there was no indication that flight school was a part of the appellant's reenlistment agreement.

The Board has also considered the statements from the appellant and his ex-wife, which document observations of personality changes, verbal, mental, and physical abuse, flashbacks, depression, paranoia, and sleep disturbance.  It is argued that these were symptoms of PTSD, and that PTSD accounted for the appellant's periods of AWOL.  However, service treatment records are negative for any mental health symptoms, diagnoses, or treatment, the appellant denied any mental health symptoms during his October 1972 discharge physical examination, and the examining physician did not observe any psychiatric abnormalities.  

The appellant and his ex-wife are competent to report such symptoms and observations because this requires only personal knowledge as it comes through an individual's senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The appellant and his ex-wife in this case are not competent to determine the cause of his symptoms because it would involve medical inquiry into biological processes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the appellant in this case, who has not been shown by the evidence of record to have medical training or skills.  The Board finds the appellant's service treatment records, including the separation examination report, to be of greater probative weight than such lay assertions. 

The attorney who formerly represented the appellant presented argument that the appellant had two periods of active duty service and should be eligible for VA benefits for the first period because that service was honorable.  As noted above, however, the appellant's first period of AWOL, approximately 47 days, occurred prior to completion of his initial three-year enlistment despite his reenlistment occurring prior to completion of his initial three-year enlistment; and a September 1979 VA administrative decision determined that the appellant's first enlistment could not be considered honorable for VA purposes because of the period of AWOL during such enlistment.  Thus, both periods of the appellant's enlistment were dishonorable for VA purposes because the appellant was AWOL during both.  See 38 C.F.R. § 3.12(d); Stringham v. Brown, 8 Vet. App. 445, 448 (1995) (noting that "offenses that would interfere with [the] appellant's military duties, indeed preclude their performance," such as periods of AWOL, do not constitute minor offenses); Winter v. Principi, 4 Vet. App. 29 (1993) (holding that one AWOL offense where the appellant was AWOL 32 days out of his 176-day service time constituted a bar to the payment of VA benefits on the basis of willful and persistent misconduct).

In this case, the Board also finds that the evidence shows that the appellant was not insane at the time of committing the offenses resulting in his discharge.  See 38 C.F.R. § 3.12(b).  

Although the appellant now contends that he was insane at the time of his AWOL, the Board finds that the contemporaneous medical records from the time of the appellant's discharge, which are negative for any mental health symptoms, diagnoses, or treatment, and the appellant's own October 1972 denials of any mental health symptoms including depression, memory, sleeplessness, or nervous trouble, are entitled to more probative weight than the appellant's more recent statements.

To the extent the appellant claims that psychological problems including PTSD caused his misconduct, the Board notes that he did not offer such a defense in service and there is no indication in the service treatment records or otherwise of the existence of any insanity at the time of the commission of the offenses leading to his discharge.  Indeed, the service treatment records show that the appellant specifically denied any mental health symptoms in October 1972 and that the examining physician did not note any psychiatric abnormalities.  The Board finds no indication that the appellant was incapable of determining right from wrong in service.  Further, manifestations and/or diagnoses of psychiatric disorders do not equate to insanity for purposes of 38 U.S.C.A. § 5303(b) or 38 C.F.R. § 3.12(b).  See Beck v. West, 13 Vet. App. 535, 539 (2000); VAOPGPREC 20-97.

The Board notes that its conclusion in this regard is consistent with the findings of the May 1979 Army Discharge Review Board.  Five senior officers of that body considered the appellant's service record, weighing all potentially mitigating factors, including his excellent service prior to his absences, and his contentions of being promised he would be sent to flight school in exchange for reenlistment, and unanimously concluded that an upgrade in the character of his discharge was not warranted due to an overall record of misconduct.  See May 1979 ADRB Case Report and Directive; see also May 1979 Letter Denying Upgrade of Discharge.

Under the circumstances of this case, the Board concludes that the preponderance of the evidence is against the claim and the character of the appellant's discharge is a bar to his receipt of VA benefits, including health care under Chapter 17, Title 38, United States Code.  38 U.S.C.A. §§ 101(2), 5303(a); 38 C.F.R. §§ 3.1, 3.12(c)(6). 


ORDER

New and material evidence having been received, the issue of whether the character of the appellant's discharge is a bar to Department of Veterans Affairs (VA) benefits, including health care under Chapter 17, Title 38, United States Code is reopened.

The character of the appellant's discharge is a bar to his receipt of Department of Veterans Affairs benefits, including health care under Chapter 17, Title 38, United States Code.  The appeal is denied.  




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


